Title: To James Madison from Charles Pinckney, 24 August 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
August 24: 1802 In Madrid
Mr Codman by whom I proposed to send the inclosed being taken ill I think it best to send Duplicates to give you the earliest intelligence of what I have been able to do here. The original will go by him to Washington. I still hope to be able to bring this Court to agree to an arbitration by the same Commissioners of the french spoliations, & of the claims for Vessels condemned by their consuls in Spanish Ports. It will be with great reluctance but I still think they will agree to it. The Spaniards, I mean private individuals, in speaking of this claim of ours complain of it as one of the hardest cases that can possibly occur—that just emerging from a War with their all powerf⟨u⟩l neighbour (France) in which they had been unsuccesful & were in fact obliged to wink at this conduct of the french consuls ⟨for⟩ fear of irritating their Government & renewing the War, they could not have beheld this violation of their territorial sovereignty either with pleasure or indifference—it could not certainly have been agreeable to them—the Americans were their friends & their commerce was useful & valuable to Spain—the capture & condemnation of our Vessels was therefore a loss & inconvenience to Spain—not one shilling of the prizes ever went into the Pockets of the King or his subjects, & it was with pain they saw their condemnation & sale. For Spain, they say to be obliged, under these circumstances to pay for them, appears as they continually repeat, to be one of the hardest cases that can possibly occur. Mr Cevallos (the Secretary) or the Government do not avow to me that this is their motive for declining to include them in the convention. He says that neither the laws of Nations or the Treaty oblige them, but no doubt the reasons I have stated as coming from individuals, have also their Weight.
I however find since forming the Convention, it will be much more extensive in its Operations & effects than I at first supposed. All the cases of Mr Higginson will come clearly under the Convention & so will a number of others which have been heretofore supposed entirely french. The Variety of very important claims from South America, Europe, & the West Indies not only for captures but the illegal interferences of Governors, Generals, & other officers acting under the authority of the Spanish Government will swell the list to an enormous amount & there can be no doubt that in a number of the french cases there have been such illegal interferences of Spanish Officers in the different ports as to bring them within the Convention & subject them to the decision of the Commissioners. If we get the fifth Commissioner I have little Doubt that most of the cases will be included now supposed entirely french.

On the subject of Florida & Louisiana I have frequently written you lately. To my Enquiries on the subject of the Floridas Mr Cevallos always replies that as soon as the King recieves answers to the letters he has directed to be Written on this subject he will give an answer whether he is willing to sell or not. The Business of Louisiana has long since been decided. Whatever you may hear on this subject the following is the true state of facts. That so long since as 1800 General Berthier was specially appointed & sent on to Madrid to negotiate this cession which he effected & Spain at that time completely ceded all her rights according to the antient Boundaries of Louisiana when held by France. That in the year 1801 & very early in it, (in March) Lucien Bonaparte in a new treaty recieved a confirmation of this right & that ever since that period the Spanish commanding officers in Louisiana have held orders to deliver it to the french whenever they would send to take posession of it. The War with England & the difficulty of sending troops to posess it were no doubt the only reasons they have not posessed it before. I have repeatedly been with Mr Cevallos to know if there was any menti⟨on⟩ in the Cession of our right to navig⟨ate⟩ the Misissipi & deposit our produce on its Banks. In our first conversations he told me no. But afterwards he assured me Louisiana should not be delivered to the French to the prejudice of the United States but subject to the Conditions of our Treaty with Spain. This I requested him to reduce to writing to send you—but for some reason he has not done so explicitly. I shall continue to write & urge an explicit answer & if it can be obtained in Writing I will send it to You. You may be assured that long before I arrived here every thing was irrevocably fixed about Louisiana & finding it so I wrote to Mr Livingston at Paris that whatever was necessary must be done by him there. That even in the affair of the purchase of Florida—the influence of France was extremely important. In short it appears to me to be irresistible in the south of Europe. I have therefore Written to Mr Livingston that it would be very important for him to know from the french Government whether any express stipulation is made by them respecting the Navigation of the Misissipi & the right to deposit our produce & merchandize on its Banks & if not to know whether they are ready to make in form a proper declaration that they consider France as recieving Louisiana from Spain subject to the conditions of the Treaty of the Latter with the United States. That it would not do for the United States to hold the navigation at the Will or by the permission of France. It would not only be derogatory to them to do so but should the Western inhabitants ever have the Opinion or entertain the idea that it was to France they were to look for the permission to navigate & deposit & not to their own Government it would be a most unfortunate one indeed & might ultimately produce a Separation. By Mr Codman I am to send the Original Convention & several letters I recieved from Mr Cevallos & in the interim with my most affectionate & sincere respects & good Wishes to the President I remain dear sir always Yours Truly
Charles Pinckney
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6). Damaged by tears at folds. Enclosure not found.



   
   Pinckney no doubt enclosed a copy of the spoliations convention (see Pinckney to JM, 15 Aug. 1802, and n. 4).



   
   For the negotiations of Lucien Bonaparte, see David Humphreys to JM, 23 Mar. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:36).


